Title: To James Madison from Charles Harris, 10 May 1813 (Abstract)
From: Harris, Charles
To: Madison, James


10 May 1813, Savannah. “I had the Honor of receiving your Communication enclosing a Commission for me as District attorny, for which I feel grateful. I had acted for some time before, by appointment of the Judge & as the Circuit Court was Sitting, I qualified this morning & shall attend to the Duties of the office, with every desire to discharge them faithfully & to be useful to the Department, if in my power.”
